Citation Nr: 0310753	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis, and, if so, whether service connection is 
warranted for this condition.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hernia, and, if so, whether service connection is warranted 
for this condition.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ear condition, and, if so, whether service connection is 
warranted for this condition.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective hearing, and, if so, whether service connection is 
warranted for this condition.  

5.  Entitlement to service connection for nasopharyngitis.  

6.  Entitlement to service connection for right septal 
deflection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1942 to October 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

This decision will address the issues of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for arthritis, a hernia, an 
ear condition, and hearing loss.  The merits of these claims, 
as well as the remaining two issues on appeal, will be 
addressed in the REMAND that follows this decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  In April 1971, the RO denied service connection for 
arthritis, and confirmed and continued that denial in May 
1971.  The veteran was informed of the May 1971 decision that 
same month, and he did not timely disagree.  In April 1992, 
the RO found that no new and material evidence had been 
submitted to reopen the claim, and the veteran did perfect 
his appeal on this issue.  

3.  In April 1992, the RO denied service connection for a 
hernia and for an ear condition, and so informed the veteran 
that same month.  He did not perfect his appeal on these 
issues.  

4.  In May 1996, the RO denied service connection for 
defective hearing, and so informed the veteran that same 
month.  He did not perfect his appeal on this issue.  

5.  Evidence added to the record since the last final denials 
of service connection for arthritis, a hernia, an ear 
condition, and for defective hearing is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claims.   


CONCLUSIONS OF LAW

1.  The April 1992 RO decision which denied service 
connection for a hernia and for an ear condition, and which 
found that no new and material evidence had been received to 
reopen a claim for service connection for arthritis, is 
final.  38 U.S.C.A. §§ 5103A, 5107(b), 7105(c)  (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 20.302, 20.1103 (2002).

2.  The May 1996 RO decision which denied service connection 
of defective hearing is final.  38 U.S.C.A. §§ 5103A, 
5107(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
20.302, 20.1103 (2002).  


3.  Evidence received since the April 1992 and June 1996 RO 
decisions is new and material; and the claims for service 
connection for arthritis, a hernia, an ear condition, and 
defective hearing are reopened.  38 U.S.C.A. §§ 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, sufficient evidence has been developed to 
reopen the claims.  Therefore, it is clear that further 
notification and assistance is not needed, at least with 
respect to the decision to reopen.  As discussed in more 
detail below, further development is needed before the claims 
can be adjudicated on the merits.

The Board must consider the question of whether new and 
material evidence has been received regardless of the finding 
of the RO, because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id at 1384; see also Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service, 
and some disorders, including arthritis may be presumed to 
have been incurred in service if manifested to a compensable 
degree within the first post-service year.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  Service connection may be granted for any 
disease diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.304(d) (2002).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since these claims were received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


In this case, a rating decision in May 1971 confirmed and 
continued an April 1971 prior denial of service connection 
for arthritis finding that there was no showing of arthritis 
in service or within one year of service discharge.  A rating 
action in April 1992 found that no new and material evidence 
had been received to reopen that claim since there was 
nothing to show arthritis in service or within the first post 
service year.  The rating action in April 1992 also denied 
service connection for a hernia and an ear condition, finding 
that there was no showing of an ear condition or a hernia in 
service or on VA examination in 1971, the first of record 
since service discharge.  In May 1996, the RO denied service 
connection for defective hearing, finding that there was no 
link between defective hearing and service.  The veteran was 
given timely notice of the denials respectively, and he did 
not timely appeal the decisions.  Those decisions therefore 
became final.

The veteran attempted to reopen his claims, and this appeal 
ensued when the RO found in March 2000 that no new and 
material evidence had been received.  

Evidence added to the record since the prior final denials 
includes additional service medical records which were not 
previously considered.  38 C.F.R. § 3.156(c) mandates 
reopening a claim when additional service department records 
are received, as in this case.  The Board finds that this 
evidence bears directly and substantially upon the specific 
matters under consideration, is neither cumulative nor 
redundant of prior evidence and, is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  Thus, the claims are reopened.   


ORDER

New and material evidence has been received on the issue of 
entitlement to service connection for arthritis, and the 
claim is reopened.  

New and material evidence has been received on the issue of 
entitlement to service connection for a hernia, and the claim 
is reopened.   

New and material evidence has been received on the issue of 
entitlement to service connection for an ear condition, and 
the claim is reopened.  

New and material evidence has been received on the issue of 
entitlement to service connection for defective hearing, and 
the claim is reopened.  


REMAND

In August 2002, the Board undertook additional development 
with respect to the issues on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
actions requested by the Board have been partially completed 
and have resulted in the acquisition of a VA examination 
report dated in January 2003.  The record reflects that the 
veteran has not been afforded the opportunity to review the 
addition to the record pursuant to 38 C.F.R. § 20.903(b) 
(2002).
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  
 
In the instant case, the veteran was not provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, and he has not 
waived his right to have the additional evidence considered 
initially by the RO.  A remand of the case is therefore 
required to comply with DAV.  

Further, the Board finds that the complete directives of the 
Board's development request were not accomplished.  The 
January 2003 examination was conducted without a review of 
the claims file, and other requested examinations were not 
conducted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

2.  After obtaining any information 
or evidence necessary to comply with 
VCAA and allowing the veteran an 
appropriate response period, the RO 
should schedule the appellant for a 
VA audiological examination.  The 
purpose of the examination is to 
determine the nature and etiology of 
any current hearing loss disorder.  
Any necessary tests or studies 
should be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to 
the requested study.  The examiner 
should be requested to respond to 
each of the following items:  (a) 
list the diagnoses of all 
audiological disorders the appellant 
currently has; and (b) if hearing 
loss is listed in response to (a), 
above, state whether it is as least 
as likely as not that the disorder 
is related to disease or injury 
incurred during service or first 
became manifest within one year of 
the appellant's separation from 
service.  If the examiner is unable 
to respond to the inquiries, the 
reasons should be clearly stated. 

3.  After obtaining any information 
or evidence necessary to comply with 
VCAA and allowing the veteran an 
appropriate response period, the RO 
should schedule the appellant for a 
VA ear, nose, and throat 
examination.  The purpose of the 
examination is to determine the 
nature and etiology of any current 
ear, nose, or throat disorders, 
including, whether the appellant 
currently has nasopharyngitis and 
right septal deflection.  Any 
necessary tests or studies should be 
conducted.  The claims file must be 
made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should be 
requested to respond to each of the 
following items:  (a) list the 
diagnoses of all ear, nose, or 
throat disorders the appellant 
currently has; and (b) with regard 
to each separate diagnosis listed in 
response to (a), above, state 
whether it is as least as likely as 
not that the disorder is related to 
disease or injury incurred during 
service.  If the examiner is unable 
to respond to the inquiries, the 
reasons should be clearly stated.

4.  After obtaining any information 
or evidence necessary to comply with 
VCAA and allowing the veteran an 
appropriate response period, the RO 
should schedule the appellant for a 
VA orthopedic examination.  The 
purpose of the examination is to 
determine the nature and etiology of 
any currently diagnosed arthritis.  
Any necessary tests or studies 
should be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to 
the requested study.  The examiner 
should be requested to respond to 
each of the following:  (a) with 
regard to any arthritis found on 
examination, state whether it is as 
least as likely as not that the 
arthritis is related to disease or 
injury incurred during service or 
first became manifest within one 
year of the appellant's separation 
from service, or (b) whether it is 
as least as likely as not that the 
arthritis is the result of trauma 
during service.  If the examiner is 
unable to respond to the inquiry, 
the reasons should be clearly 
stated.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should review the requested 
examination reports to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand, and, if 
they are not, the RO should 
implement corrective procedures.  
The RO is advised that where the 
remand orders of the Board are not 
complied with, the Board errs as a 
matter of law when it fails to 
ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  The RO should then review and 
readjudicate the claims.  If any 
such action does not resolve the 
claims, the RO shall issue the 
appellant a Supplemental Statement 
of the Case.  The SSOC must contain 
notice of all relevant actions taken 
on the claims for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  The SSOC must 
include consideration of all 
evidence added to the record since 
the last supplemental statement of 
the case issued.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.
 
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
 


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



